Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 1 of 25




                      EXHIBIT A
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 2 of 25




                    GENERAL RELEASE AND SETTLEMENT AGREEMENT
          This General Release and Settlement Agreement (“Agreement”) is made between Gianni

   Arriaga, Samantha Vazquez, Michael Avila, Kiera Gabbidon, Jason Gonzalez, Phillip Boukobza,

   Nicholas Carrasquillo, Abraham Negron and Natalia Rabko on one hand (collectively “Plaintiffs”),

   and 450 North River Drive, LLC (“450”) RJ River, LLC (“RJ River”), RJ 210, LLC (“RJ 210)”,

   Klima, LLC (“Klima”), 210 23rd Management, LLC (“210 MGMT”), Roman K. Jones (“Jones”),

   Aristidis Nanos (“Nanos”), Mark Lehmkuhl (“Lehmkuhl”), and Lee Lyon (“Lyon”) on the other

   hand. 450, RJ River, RJ 210, Klima, 210 MGMT, Jones, Nanos, Lehmkuhl, and Lyon are

   collectively referred to herein as “Defendants”. Plaintiffs and Defendants are collectively referred

   to herein as the “Parties”.

          WHEREAS, Plaintiffs filed a proposed collective and class action Complaint against the

   Defendants in the United States District Court for the Southern District of Florida, Miami Division,

   bearing Case Number 19-25174 (“Lawsuit”) and included claims under the Fair Labor Standards

   Act (“F.L.S.A.”), claims for unjust enrichment, and claims for conversion; and,

          WHEREAS, the Parties engaged in sufficient informal discovery necessary to analyze the

   strengths and weakness of the pending claims and defenses, and calculate damages,

          WHEREAS, the Parties participated in a Settlement Conference with the Federal

   Magistrate Judge and conducted in follow settlement communications, which resulted in a

   settlement as memorialized herein; and,

          WHEREAS, the Parties have agreed to settle Plaintiffs’ claims on an individual, and non-

   class or collective basis; and,




                                                    1
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 3 of 25




          WHEREAS, the Defendants deny all wrongdoing and deny Plaintiffs’ claims.                      The

   Defendants have agreed to settle this dispute with Plaintiffs in order to avoid the inherent costs,

   burdens, and uncertainties associated with protracted litigation and to be able to focus their efforts

   and time on restoring and rebuilding their respective businesses from the results of the COVID-19

   pandemic; and,

          WHEREAS, “Defendants” shall include their respective past and present incorporators,

   Board of Directors, officers, owners, members, servants, agents, insurers, investors, attorneys,

   employees, representatives, successors, assigns, heirs, estates, partners associates, affiliates, and

   all current, past and future subsidiaries, parents, related and affiliated corporations, sister

   corporations, and divisions, and all persons or entities affiliated in any manner with any Defendant

   alleged heretofore or hereafter to be a statutory employer under the F.L.S.A. of any Plaintiff; and,

          WHEREAS, “Plaintiffs” shall include their respective their successors, administrators,

   agents, estates, assigns and attorneys, any other parties of interest and/or representatives; and,

          WHEREAS, this General Release and Settlement Agreement between Plaintiffs and

   Defendants is hereinafter referred to as the “Release,” the “Agreement,” or the “Settlement

   Agreement.”

          NOW, THEREFORE, in consideration of the covenants contained herein, the payment

   from and on behalf of Defendants to Plaintiffs, and other valuable consideration, the receipt of

   which is hereby acknowledged, the parties hereto agree as follows:

          1.      The foregoing recitals are true and correct.




                                                     2
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 4 of 25




         2.     Mutual General Release:

                A.      Plaintiffs’ Release:      Each of the Plaintiffs hereby irrevocably and

         unconditionally releases, acquits, remises, and forever discharges each of the Defendants

         and all included entities listed above from any and all rights, obligations, liens, claims,

         damages, demands, relief, liabilities, equities, actions and causes of action of whatever kind

         and character, in law or in equity, in contract or tort or public policy, both known and

         unknown, suspected or unsuspected, disclosed and undisclosed, actual and consequential,

         specific and general, however denominated (including, but not limited to, those arising out

         of, or in any way connected with, the work relationship of Plaintiffs with Defendants in

         any position at any time, and including, but not limited to, all claims raised in the Lawsuit),

         for wages, bonuses, overtime pay, front or back pay, minimum wage, income from any

         source, declaratory or injunctive relief, lost benefits, commission, liquidated damages,

         compensatory or punitive damages, money, remuneration, attorneys’ fees, costs, expert’s

         fees and costs, expenses, or thing of value whatsoever, by Plaintiffs and against

         Defendants, including, but not limited to, claims arising under or relating to:

                B.      The Fair Labor Standards Act, 29 U.S.C. §§ 201, 206 and 207, et seq.

                C.      29 U.S.C. Section 207(i)

                D.      Article X § 24, Florida Constitution, Florida Minimum Wage Amendment;

                E.      The Florida Minimum Wage Act (“FMWA”)

                F.     Florida Statute § 440.205;

                G.      The Florida Human Rights Act and the Florida Civil Rights Act of 1992

                        codified in Chapter 760 of the Florida Statutes;

                H.      The Labor Management Relations Act of 1947;



                                                    3
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 5 of 25




               I.    The Equal Pay Act of 1963;

               J.    The Occupational Safety and Health Act of 1970;

               K.    The Rehabilitation Act of 1973;

               L.    The Health Maintenance Organization Act of 1973;

               M.    The Immigration Reform and Control Act of 1986;

               N.    The Family and Medical Leave Act of 1993 (“FMLA”);

               O.    Executive Orders 11141, 11246, and 11375;

               P.    42 U.S.C. § 1981, § 1982, § 1983, § 1985, or § 2000;

               Q.    The Americans with Disabilities Act (“ADA”), as amended;

               R.    The Consolidated Omnibus Reconciliation Act (“COBRA”);

               S.    The Employee Retirement Income Security Act of 1974 (“ERISA”);

               T.    Any claims for damages, injuries, illnesses, workers compensation, or

                     complications now known or that may later be discovered, including all

                     effects and consequences thereof;

               U.    The Civil Rights Acts of 1866, 1871, 1964 (including Title VII of that Act),

                     or 1991;

               V.    The Internal Revenue Service Code;

               W.    Chapter 448, Florida Statutes;

               X.    Chapter 440, Florida Statutes;

               Y.    The Age Discrimination in Employment Act (“ADEA”) and the Older

                     Workers Benefit Protection Act of 1990 (“OWBPA”);

               Z.    Any claim for defamation, libel, or slander;

               AA.   Any federal, state or local laws prohibiting employment discrimination;



                                              4
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 6 of 25




                   BB.     And all other claims under federal, state of local statute, administrative

                           code, or ordinance or common law, including but not limited to those

                           relating to discrimination or retaliation in employment.

           The listing of specific types of claims as set forth above is not intended to limit in any way

   the general and comprehensive scope of this Release from Plaintiffs to the Defendants. Plaintiffs

   further agree that it is their express intent to enter into this full and final settlement and compromise

   of any and all claims against Defendants, whatsoever, including, but not limited to, those arising

   out of, or in any way connected with, the employment of Plaintiffs, at any time, from the beginning

   of the world to the date of execution by Plaintiffs of this Agreement. Nothing in this Agreement

   precludes Plaintiffs from filing a charge with, or testifying, assisting, or participating in any

   investigation, hearing or proceeding conducted by the Equal Employment Opportunity

   Commission or equivalent state or local agency. However, Plaintiffs agree to waive their right to

   monetary or other equitable relief should she file an administrative charge or any claim be pursued

   by any person, organization or other entity against the Defendants on their behalf arising out of or

   related to their employment with or separation from the Defendants. Plaintiffs recognize that no

   suit can be filed against Defendants for any claim released as part of this Agreement.

           Except for enforcement of this Agreement, if Plaintiffs should later initiate or participate

   in any legal action or proceeding against Defendants, for any claim arising or accruing before and

   through the effective date of this agreement, this Agreement will be conclusive evidence that any

   such claims have been released.

           B.      Defendants’ Release. In exchange for the promises and covenants provided

   herein, Defendants agree to release Plaintiffs from any and all claims, known or unknown, from

   the start of time up through the date of signing this agreement. Except for enforcement of this

                                                      5
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 7 of 25




   Agreement, if Defendants should later initiate or participate in any legal action or proceeding

   against Plaintiffs, for any claim arising or accruing before and through the effective date of this

   agreement, this Agreement will be conclusive evidence that any such claims have been released.

          3. Settlement Payment. As settlement for all of Plaintiffs’ claims against Defendants,

   including, but not limited to, those asserted in the Lawsuit, and in exchange for a general release,

   payment in the total amount of $30,000 (“Settlement Payment”) as allocated below:

              a) The total sum of One Thousand Two Hundred Twenty-One Dollars and Eighteen

                  Cents ($1,221.18) payable to Plaintiff Gianni Arriaga by one check, for which

                  Plaintiff Arriaga will receive a form 1099);

              b) The total sum of Three Thousand Five Hundred Sixty-Three Dollars and Eighteen

                  Cents ($3,563.18) payable to Plaintiff Michael Avila by one check, for which

                  Plaintiff Avila will receive a form 1099);

              c) The total sum of Five Hundred Dollars and Zero Cents ($500.00) payable to

                  Plaintiff Phil Boukobza by one check, for which Plaintiff Boukobza will receive a

                  form 1099;

              d) The total sum of One Thousand Six Hundred Ninety Dollars and three Cents

                  ($1,690.03) payable to Plaintiff Nicholas Carrasquillo by one check, for which

                  Plaintiff Carrasquillo will receive a form 1099;

              e) The total sum of Five Hundred Dollars and Zero Cents ($500.00) payable to

                  Plaintiff Kiera Gabbidon by one check, for which Plaintiff Gabbidon will receive

                  a form 1099;




                                                    6
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 8 of 25




               f) The total sum of Four Thousand Two Hundred Seventy-One Dollars and Sixty-

                    Three Cents ($4,271.63) payable to Plaintiff Jason Gonzalez by one check, for

                    which Plaintiff Gonzalez will receive a form 1099;

               g) The total sum of Three Thousand Forty-One Dollars and Twenty-Five Cents

                    ($3,041.25) payable to Plaintiff Abraham Negron by one check, for which

                    Plaintiff Negron will receive a form 1099;

               h) The total sum of Nine Hundred Eighty-Five Dollars and Forty-Three Cents

                    ($985.43) payable to Plaintiff Samantha Vasquez by one check, for which

                    Plaintiff Vasquez will receive a form 1099;

               i) The total sum of Two Thousand Five Hundred Dollars and Zero Cents ($2,500.00)

                    payable to Plaintiff Natalia Rabko by one check, for which Plaintiff Rabko will

                    receive a form 1099;

               j) The total sum of Eleven Thousand Seven Hundred Twenty-Seven Dollars and

                    Thirty Cents ($11,727.30), payable to “Fitapelli & Schaffer, LLP” by check. This

                    payment is in connection with Plaintiffs’ attorneys’ fees and costs, and will be

                    reported on a Form 1099 to Plaintiffs’ Counsel.

           The Settlement Payment must be received by Plaintiffs’ counsel within 20 days from the

   date the Court issues its Order approving of the settlement of the Lawsuit in accordance with this

   Agreement (and receipt of all signed W9 Forms). The Settlement Checks shall be sent to:

   “Fitapelli & Schaffer, LLP, C/O Armando Ortiz, 28 Liberty Street, 30th Floor, New York, New

   York 10005” or any other address as agreed to by counsel due to ongoing COVID-19 office

   closings. Plaintiffs’ Counsel shall be responsible for distributing the individual settlement checks

   to Plaintiffs.



                                                    7
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 9 of 25




          Plaintiffs and their counsel agree that all payments hereunder shall be paid as an I.R.S.

   Form 1099 recipient. Plaintiffs and their counsel shall be responsible and shall hold harmless and

   indemnify Defendants for all tax liability arising from employee-side share of taxes and payments

   labeled as attorneys’ fees and costs, if any, in connection herewith. Plaintiffs understand and agree

   that the Settlement Payment is in full and final satisfaction of any claim for attorneys’ fees or costs

   arising out of or relating to the Lawsuit.

          Plaintiffs warrant that no liens, claims, demands, subrogated interests, or causes of action

   of any nature or character exist or have been asserted by any individual, entity, government agency,

   insurance company, physician, hospital, ambulance service, or other medical provider, arising

   from or relating to this Agreement, the Settlement Payment, or any medical expense or payments

   arising from or related to any alleged accident, occurrence, injury, illness, disease, loss, claim,

   demand, or damages that are subject to this Agreement or the release set forth herein. Plaintiffs

   further agrees that to whatever extent Medicare liens or any other liens may exist with respect to

   the Settlement Payment, Plaintiffs will indemnify, defend and hold Defendants, including their

   insurers, harmless from any and against any claims on such liens.

          Plaintiffs warrant and represent that they have not assigned, pledged or hypothecated in

   whole or in part any claim released herein.

          4. Approval Procedure & Dismissal With Prejudice. The Parties agree they will work

   together in good faith to accomplish the Court approval of all terms of this Settlement Agreement.

   The Parties shall execute the Stipulation of Dismissal attached as Exhibit A, which will be filed

   in Court along with the approval motion.

          In the event the Court does not enter an Order dismissing the Lawsuit with prejudice within

   10 days receipt of the Settlement Payment, counsel for Plaintiffs and Defendants shall work

                                                     8
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 10 of 25




    together in good faith to provide any necessary applications to the Court to dismiss the action with

    prejudice. The Southern District of Florida shall retain jurisdiction to enforce this Agreement.

           5. Waiver of Re-instatement/ Re-Application. Plaintiffs agree and recognize that their

    relationship with Defendants has been permanently and irrevocably dissolved. Plaintiffs expressly

    agree that they will not apply for employment or rehire with the restaurants Kiki on the River

    and/or Mandrake, and that this this Agreement is good and sufficient cause for Defendants,

    individually or collectively, to reject any such application for employment or independent

    contractor or consultant work at Kiki on the River and Mandrake. In the event the Plaintiffs

    inadvertently become employed or contracted by Defendants at Kiki on the River and/or

    Mandrake, Plaintiffs agree that, upon learning of such inadvertence, they will immediately resign

    or terminate such work or relationship, consistent with the terms of this Agreement

           6.      Not an Admission of Liability. It is understood, agreed and stipulated between

    the parties that the consideration described herein is in complete and full accord, satisfaction and

    discharge of disputed claims, and that Defendants do not in any manner by virtue of this

    Agreement, or payment of the consideration therefore, admit liability to anyone as a result of any

    incident, act or omission described in or cognizable by the aforementioned claims, charges or

    causes of action, and it is recognized that Defendants denied and continue to deny all such

    allegations.

           7.      Complete Agreement and Consultation with Counsel. This Agreement contains

    the entire agreement, understanding and stipulation between the parties hereto. The Parties to this

    Agreement acknowledge that they have had full possession of any and all facts with regard to their

    claims or rights, and that they have consulted with their counsel. The terms of this Agreement are

    contractual, not mere recitals, and may be enforced in Court.


                                                     9
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 11 of 25




            8.      Each of the Parties warrants to each other that each has full power, authority and

    capacity to execute this Agreement. The Parties represent to each other that the effect of this

    Agreement has been fully explained to each of them and the Agreement is understood and agreed

    to by them.

            9.      This Agreement is deemed to have been drafted jointly by the Parties. Any

    uncertainty or ambiguity shall not be construed for or against any other party based on attribution

    of drafting to any party. The terms of this Agreement are executed without reliance upon any

    representations except those contained herein, and the parties have carefully read this General

    Release and Settlement Agreement and sign the same of their own free will.

            10.     Should any provision of this Agreement be declared or be determined by any Court

    to be illegal or invalid, the validity of the remaining parts, terms, or provisions shall not be affected

    thereby, and said illegal or invalid part, term or provision shall be deemed not to be a part of this

    Agreement.

            11.     This Agreement is made and entered into in the State of Florida, and shall in all

    respects be interpreted, enforced and governed under the laws of the State of Florida, and shall be

    subject to the exclusive jurisdiction of the Courts located in Miami-Dade County, Florida. All

    parts of this Agreement shall in all cases be construed as a whole according to its fair meaning,

    and not strictly for or against any of the parties herein. The parties expressly waive their right to

    a trial by jury in the event of any dispute regarding the enforcement or construction of this

    Agreement. Should any Party to this Agreement be required to enforce the terms of this agreement

    against a breaching Party, upon a proven breach, the prevailing party shall be entitled to her/his/its

    reasonable attorneys’ fees and costs.




                                                       10
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 12 of 25




           12.     Amendment. This Agreement may not be modified, altered or changed except

    upon express written consent of both parties wherein specific reference is made to this Agreement.

           13.     Successors and Assigns. This Agreement shall be binding upon the parties hereto

    and upon their heirs, administrators, representatives, executors, divisions, parents, subsidiaries,

    parents’ subsidiaries, affiliates, partners, limited partners, successors and assigns, and shall inure

    to the benefit of said parties and each of them and to their heirs, administrators, representatives,

    executors, divisions, parents, subsidiaries, parents’ subsidiaries, affiliates, partners, limited

    partners, successors and assigns.

           14.     Confidentiality, Non-Disparagement, and Neutral Reference. Plaintiffs shall

    not give any information or make any statements a reasonable person would view as tending to

    impugn, disparage, defame, discredit or detract from Defendants, their shareholders, affiliates,

    attorneys, employees (past or present). Such communication includes all social media, including,

    but not limited to, Facebook, blogs, twitter, Instagram, or similar social media platforms. The

    parties acknowledge and agree that this prohibition extends to statements, written or oral, made to

    anyone, including, but not limited to, the news media, social media, any board of directors or

    advisory board of directors, competitors, strategic partners, vendors, and employees (past and

    present). Plaintiffs shall not interfere with Defendants’ relationships with any person who is an

    employee or independent contractor of any Defendant or the Defendants collectively.

           In exchange, Defendants shall agree to provide Plaintiffs with a neutral reference in the

    event any Plaintiffs seeks to use Defendants as a reference for employment. Defendants shall only

    disclose that Plaintiff’s dates of employment, position, and rate(s) of pay. Plaintiffs will direct any

    references to contact human resources personnel to provide such neutral references.

             This Agreement is also STRICTLY CONFIDENTIAL and governed by this



                                                      11
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 13 of 25




    confidentiality provision, unless Ordered contrary by the Court overseeing the Lawsuit. Plaintiffs

    and their counsel and Defendants and their counsel shall and must jointly seek approval of this

    settlement from the Court upon in camera inspection without this settlement becoming part of the

    public record. Plaintiffs and their counsel each agree that they will not disclose, publicize, or

    discuss any of the terms or conditions of this Agreement with anyone, except their attorney, spouse

    and/or accountant, or if compelled to testify by a subpoena or Court Order. In the event that

    Plaintiffs disclose this Agreement or any of its terms or conditions to his or her spouse, attorney,

    and/or accountant, it shall be their duty to advise said individual(s) of the confidential nature of

    this Agreement; and direct them not to disclose, publicize, or discuss any of the terms or conditions

    of this Agreement with anyone else. Moreover, Plaintiffs agree that a breach of this Agreement

    will result in irreparable and continuing damage, for which there will be no adequate remedy at

    law. In the event of a breach of the confidentiality and non-disparagement provisions of this

    Agreement by either Plaintiff, the aggrieved Defendant party in such event shall immediately be

    entitled to pursue any and all remedies they may have against the breaching party in any court of

    competent jurisdiction by specific performance, injunction, damages, or such other remedies and

    relief as may be available, regardless of any contrary provision of this Agreement. Additionally,

    due to the difficulty of measuring damages in the event of a breach, the Parties agree that, in the

    event of a breach after the settlement payment is made, the breaching party, shall owe the aggrieved

    party as liquidated damages the total amount of their Individual Settlement Payment noted in

    Section 3. The Parties both understand and agree that this Paragraph is a material provision of this

    Agreement and that any breach of this Paragraph shall be a material breach of this Agreement, and

    that an aggrieved party would be irreparably harmed by violation of this provision. Should the

    Court not approve this confidentiality provision, the Settlement shall not be terminated and will be



                                                     12
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 14 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 15 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 16 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 17 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 18 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 19 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 20 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 21 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 22 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 23 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 24 of 25
Case 1:19-cv-25174-JEM Document 81-1 Entered on FLSD Docket 07/28/2020 Page 25 of 25




                                       _______________________________
                                       Authorized Representative of 450 North River
                                       Drive, LLC

                                       _______________________________
                                       Printed Name

                                       Date:____________________________




                                       _______________________________
                                       Authorized Representative of RJ River, LLC

                                       _______________________________
                                       Printed Name

                                       Date:____________________________




                                       _______________________________
                                       Authorized Representative of RJ 210, LLC

                                       _______________________________
                                       Printed Name

                                       Date:____________________________




                                       _______________________________
                                       Authorized Representative of Klima LLC

                                       _______________________________
                                       Printed Name

                                       Date:____________________________




                                         15
